Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 1 of 13



                            UN ITED STA TES D ISTRICT COU RT FO R TH E
                                 SO UTHERN DISTRICT OF FLORID A
                                    FORTLV DERDALEDIVISION
                          C ase N um ber:18-6,
                                             '
                                             !640-ClV -M A RT1N EZ-SN O W

   CA RTIER INTERN ATION A L A .G .,
   M ON TBLAN C-SIM PLO GM BH ,OFFICI  I
                                       NE
   PAN ER AIA .G .,and VA N CLEEF & A RPELS SA ,

           Plaintiffs,



   A IM A RK ETIN G ,etal.,

           D efendants.
                                                              /
   SEA LED O RD ER G R AN TING PLA IN TIFFS'EX PA R TE A PPLICA T IO N FO R EN TR Y
      O F TEM PO R ARY R ESTR M N IN G O R D ER W ITH O UT NO TICE A N D O R DER
                        RE STR AIN IN G TR AN SFER O F A SSET S
           TH IS CA U SE cam e before the Court upon Plaintiffs Cartier International A .G .,

   M ontblanc-simplo GM BH,OfticinePaneraiA.G.,and Van Cleef& Arpels SA (collectively
   'iplaintiffs'') Ex Parte Application for Entry of Temporary Restraining Order,Preliminary
   lnjunction,andOrderRestrainingTransferofAssets(ECFNo.51.1 The Coul'thasreviewed the
   M otion and supporting M em orandum of Law and accom panying exhibits and declarations

   subm itted in supportofthe reliefsoughtarld the Com plaint.

           Plaintiffs have produced evidence that dem onstrates that there is probable cause to

   believethatDefendantsareviolatingandareabouttoviolatetheLanham Act,15U.S.C.jj 1114
   and 1125(a). Specifically,Plaintiffs have produced evidence thatdemonstrates thatthere is
   probable cause that consum ers are likely to be confused by D efendants' advertisem ent, sale,

   offers for sale, and/or distribution of gol
                                             ads bearing and/or using counterfeits, infringem ents,


   1The CourtwilladdressPlaintiffs'requestforapreliminary injunction in aseparate orderfiled simultaneously
   hereto.Thisorderdealswith Plaintiffs'requestfortheentry ofa tem porary restraining orderand orderrestraining
   transferofassetswithoutnotice to the Defendants.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 2 of 13



   reproductions, or colorable im itations of one or m ore of Plaintiffs' registered tradem arks, and

   that the products D efendants are selling and prom oting are copies of Plaintiffs' respective

   products that bear copies of Plaintiffs' respective M arks. Because of the infringem ent of

   Plaintiffs'M arks,Plaintiffsarelikelyto sufferimmediate and irreparable injury ifatemporary
   restraining orderisnotgranted for the following reasons:(a) Defendants own or controle-
   com m erce stores via a m arketplace platfarm operating under their seller identification nam es

   w hich advertise,prom ote, offer for sale,or sell products bearing and/or using counterfeit and

   infringing trademarks in violation ofPlaintiffs'rights'
                                                         ,(b)there isgood causeto believe that
   m ore counterfeit and infringing products bearing Plaintiffs' tradem arks will appear in the

   m arketplace;thatconsum ers are likely to be m isled,confused,and disappointed 1ny the quality of

   theseproducts;andthatPlaintiffsmay sufferlossofsalesfortheirgenuineproducts'
                                                                              ,(c)thereis
   good cause to believe that if Plaintiffs proceed on notice to D efendants on this Application for

   Tem porary Restraining Order,D efendants can easily and quickly transferorm odify e-com m erce

   store data and content, change paym ent accounts, redirect consum er traftic to other seller

   identification nam es,and transfer assets and the ow nership of the Seller lD s,thereby thw arting

   Plaintiffs'abilityto obtainmeaningfulrelief;(d)thebalanceofpotentialharm to Defendantsin
   restraining their trade in counterfeit and infringing branded goods if a tem porary restraining

   order is issued is far outw eighed by the potential harm to Plaintiffs, their reputations, and

   goodwillasm anufacturersand distributorsofqualityproducts,ifsuch reliefisnotissued'
                                                                                     ,and (e)
   the public interest favors issuance of the tem porary restraining order to protect Plaintiffs'

   tradem ark interestsand protectthepublicfrom being defrauded by thepalm ing offofcounterfeit

   goods as genuine goods ofPlaintiffs.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 3 of 13



           Under15U.S.C.j ll17(a),Plaintiffsmaybeentitledtorecover,asan equitableremedy,
   the illegalprofitsgained through Defendants'distribution and salesofgoodsbearing counterfeits

   and infringem ents of Plaintiffs' M arks.See Reebok Int'l, L/t;l v. M arnatech Enters., Inc.,970

   F.2d 552,559(9th Cir.1992)(quotingFullerBrushProductsCo.v.FullerBrush Co.,299 F.2d
   772,777(7th Cir.1962)($kAn accountingofprofitsunderj 1117(a)isnotsynonymouswith an
   award ofmonetarydamages:$gajn accounting forprofits ...isan equitableremedy subjectto
   the principlesofequity.''')).Requesting equitable reliefSiinvokes the districtcourt's inherent
   equitable pow ers to order prelim inary relief, including an asset freeze, in order to assure the

   availability ofperm anentrelief''feviStrauss & Co.v.Sunrise 1nt'1 Trading Inc.,51 F.3d 982,

   987 (11thCir.1995)(citingFederalTradeCommission v.UnitedStatesOiIand GasCorp.,748
          1431, 1433-34 (11th Cir. 1984)).ln light of the inherently deceptive nature of the
   counterfeiting business,and Defendants'violationsofthefederaltradem ark laws,Plaintiffshave

   good reason to believe D efendants w ill hide or transfer their ill-gotten assets beyond the

   jurisdictionofthisCourtunlessthoseassetsarerestrained.
           A ccordingly,IT IS H ER EBY O R D ERED thatPlaintiffs'Ex Parte Application for Entry

   of Temporary Restraining Order and Order Restraining Transfer of Assetsz (ECF No.

   G R AN TED asfollow s:

                    Each Defendant, its officers, directors, em ployees, agents, subsidiaries,

   distributors,and al1persons in active concertor participation w ith any D efendant having notice

   ofthis Orderare hereby tem porarily restrained:

                             From m anufacturing,im porting,advertising,prom oting, offering to sell,
                             selling, distributing, or transferring any products bearing and/or using


   2Again, thisO rderdealssolely w ith thePlaintiffs'requestforentry ofatemporary restraining orderwithoutnotice.
   TheCoul'
          twilladdressPlaintiffs'requestforanordertoshow causewhyapreliminaryinjunctionshallnotissueby
   separate orderfiled sim ultaneously hereto.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 4 of 13



                         Plaintiffs'M arks,or any confusingly sim ilar tradem arks,other than those
                         actually m anufacturl
                                             zd ordistributed by Plaintiffs'
                                                                           ,and

                         From secreting, concealing, destroying, selling off, transferring, or
                         otherwise disposing of:(i)any products,notmanufactured ordistributed
                         by Plaintiffs,bearing and/or using Plaintiffs' M arks,or any confusingly
                         similar trademarks'
                                           , or (ii) any evidence relating to the manufacture,
                         im portation,sale,offer for sale,distribution, or transfer of any products
                         bearing and/or using Plaintiffs' M arks, or any confùsingly sim ilar
                         tradem arks.

          2.      Each Defendant, its officers, directors, em ployees, agents, subsidiaries,

   distributors,and a1lpersons in active concertor participation w ith any D efendanthaving notice

   of this Order shall im m ediately discontinue the use of Plaintiffs' M arks or any confusingly

   sim ilar tradem arks, on or in connection with a11 Internet based e-com m erce stores owned and

   operated,or controlled by them including the lnternetbased e-com m erce stores operating under

   their Seller lD s.

                  Each D efendant,         ofticers, directors, em ployees, agents, subsidiaries,

   distributors,and al1persons in active concertor participation with any D efendanthaving notice

   of this Order shall im m ediately discontinue the use of Plaintiffs' M arks, or any confusingly

   sim ilar tradem arks w ithin m etatags or other m arkers w ithin w ebsite source code, from use on

   any webpage (including as the title of any web page),from any advertising links to other
   websites,from search engines'databases or cache m em ory,and any other form of use of such

   tenus that are visible to a com puter user or serves to direct com puter searches to Internet based

   e-com m erce stores registered by,owned,or operated by each D efendant,including the lnternet

   based e-com m erce stores operating underthe Seller1D s.

                  Each Defendant shall not transfer ow nership of the Seller 1D s during the

   pendency ofthis A ction,oruntilfurther Orderofthe Coul't.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 5 of 13



             5.      Each D efendant shallpreserve copies of a11com puter files relating to the use of

   any ofthe Seller 1D s and shalltake allsteps necessary to retrieve cornputer files relating to the

   use ofthe SellerlD sthatm ay have been deleted before the entry ofthisO rder.

             6.       U pon receipt of notice of this Order, D efendants and a11 tinancial institutions,

   PaynAent PrOCCSSOCS, banks, CSCCOSV Services, nAOnCy transm itters, or m arketplace platform s,
                                                                                   3
   including butnotlimited to, Amazon Payments,Inc.(i$Amazon''), PayPal,lnc.(ûCPayPa1''),4
   Contexttzogic, lnc.,which operatesthe W ish.com website (ûûContextlvogic''),5and theirrelated

   companiesandaffiliatesshall(i)immediatelyidentifyallfinancialaccountsand/orsub-accounts,
   associated w ith the lnternetbased e-com m erce stores operating underthe Seller1D s,store U RLS,

   and/orthe e-m ailaddresses identified on Schedule $iA''hereto,as w ellas any other accounts of

   thesamecustomertsl;(ii)identify al1otheraccountswhichtransferfundsintothesamefinancial
   institutionaccountts)oranyoftheotherfinancialaccountssubjecttothisOrder'
                                                                          ,(iii)restrainthe
   transferofallfunds,as opposed to ongoing accountactivity,held or received fortheirbenefitor

   to be transferred into their respective financial accounts, and any other financial accounts tied

   thereto;and (iv)immediately divertthoserestrained fundsto aholding accountforthetrustof
   the Court.

                      Upon receipt of notice of this O rder, D efendants and al1 financial institutions,

   paym ent processors, bartks, escrow services, m oney transm itters, or m arketplace platform s,

   including but not lim ited to,Am azon,Paypal,ContextLogic, and their related com panies and

   3
       Am azon islicensed to do businessin the StateofFloridaby the Florida Office ofthe Controllerand istherefore
   subjecttopersonaljurisdictioninthisCourt.SeeGiganteDecl.!(4.
   4                                                 .
       Paypalis licensed to do businessin the State otFlorida by the Florida Office ofthe Controlleranclistherefore
   subjecttopersonaljurisdictioninthisCourt.SeeGiganteDecl.!5.
   5 ContextLogic, which operates the website W ish.com ,facilitates online sales and transactions, and conducts
   substantialbusinesswithin the United States,including within thisdistrict,and isthereforesubjectto personal
   jurisdictioninthisCourt.SeeGiganteDecl.!6.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 6 of 13



   affiliates shall further, w ithin five business days of receiving this Order, provide Plaintiffs'

   counselwith alldatathatdetails(i)anaccounting ofthetotalfundsrestrained and identifiesthe
   financialaccountts)and sub-accountts)which the restrained funds are related to,and (ii)the
   account transactions related to a1lfunds transmitted into the tinancialaccountts) and sub-
   accountts) which havebeen restrained.Such restraining ofthefundsand theclisclosureofthe
   related financial institution account inform ation shall be m ade without notice to the account

   ow ners or the financialinstitutions,untilaflerthose accounts are restrained.N o funds restrained

   by this Order shallbe transferred orsurrendered by any financialinstitution,paym entprocessors,

   banks,escrow services,m oney transm itters,or m arketplace platform s,including butnot lim ited

   to,A m azon,Paypal,ContextLogic, and their related com panies and affiliates for any purpose

   (otherthan pursuantto a chargeback made pursuantto their security interest in the funds)
   w ithoutthe expressauthorization ofthisCourt.

          8.      This Tem porary Restraining O rder shall rem ain in effect until such tim e that

   Plaintiffs'MotionforEntryofPreliminary lnjunctioncanbeheard,oruntilsuchfurtherdatesas
   setby the Courtorstipulated to by the paMies.

          9.      This Tem porary R estraining Order shall apply to the Seller lD s, associated e-

   com m erce stores, and any other seller identitication nam es, e-com m erce stores, or financial

   accounts which are being used by D efendantsfor the purpose of counterfeiting Plaintiffs'M arks

   atissue in this action and/orunfairly com peting w ith Plaintiffs.

          10. Any Defendantorfinancialinstitution accountholdersubjectto thisOrdermay
   petition the Courtto m odify the assetrestraintsetoutin this Order.

                  Pursuantto l5U.S.C.j 1116(d)(5)(D)and FederalRuleofCivilProcedure65(c),
   Plaintiffsshallpostabond intheamountofTenThousand DollarsandZeroCents($10,000.00),
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 7 of 13



   as payment of damages to which Defendants may be entitled for a wrongful injunction or
   restraint,during the pendency of this action,or until further O rder of the Coul't.In the Court's

   discretion,thebond maybe subjectto increaseshould an application be made intheinterestof
   justice.
             12.   After Plaintiffs'counselhas received confrm ation from the tinancialinstitutions

   regarding the funds restrained as directed herein,Plaintiffs shallserve a copy ofthe Com plaint,

   the A pplication for Tem porary R estraining Order,and this O rder On each D efèndant via their

   corresponding e-m ail address and/or online contact form provided on the e-com m erce stores

   operating under the respective Seller lD s,or by providing a copy ofthis Order by e-m ailto the

   m arketplace platform s for each of the Seller 1D s so that the m arketplace platform s, in turn,

   notifies each D efendant of the Order,or by other m eans reasonably calculated to give notice

   which is permitted by the Court.ln addition,Plaintiffs shallpostcopies ofthe Complaint,the

   A pplication for Tem porary Restraining Order,and this Orderas w ellas a11otherdocum ents filed

   in this action on the w ebsite located at http://servingnotice.com /R ievpw /index.htm l and shall

   provide the w ebsite address and a link to the w ebsite to D efendants via e-m ail/online contact

   form ,and such notice so given shallbe deem ed good and sufficient service thereof. Plaintiffs

   shallcontinue to provide notice of these proceedings and copies ofthe docum ents on file in this

   m atter          D efendants    by     regularly   updating     the     w ebsite    located

   http://servinunotice.com /Rievpw /index.htm l or by other m eans reasonably calculated to give

   notice which is pennitted by the Court.
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 8 of 13



                 A dditionally, for the purpose of providing additional notice of this proceeding,

   and all other pleadings, orders, and docum ents filed herein, the ow ners, operators, and/or

   adm inistrators of the Internet m arketplace w ebsites,including butnot lim ited to Am azon.com ,

   lnc., Bonanza.com , lnc., eBay, lnc. and ContextLogic, shall, at Plaintiffs' request, provide

   Plaintiffs'counselw ith any e-m ailaddressesknow n to be associated w ith D efendants'respective

   Seller1D s.

     DONE AND ORDERED inChambersatM iami,Florida,this b dayofNovember2018                      .




                                                      .
                                               JO SE , .M ARTIN EZ
                                               UN IT D STATES D ISTRIC JU D GE
   Copiesprovided to:
   M agistrate Judge Snow
   A 1lCounselofRecord
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 9 of 13



                                        SC H ED ULE d$A ''
                     D EFEN DA N TS BY N U M BER ,SELLER lD ,STO R E UR L,
              PAYM ENT ACCO UNT.AN9 ADDITIO NAL E-M AIL ADDRESSES
   D ef.   Defendant/Seller      Am azon Seller ID N um ber PaypalA ccount/   A dditional
   N o.          ID                    /Store UR L              Payee           Em ail
     l     almarketing           AGYB6XENQYJVQ
    2      A M SFM               A 2Y A981W W SLK 0D
    3      AntoniaParker         AUUGY3QODMXES
    4      BLJ                   A37Z8QW A26Q3BH
     5     bluekitty             A 3V TM C 18VL91F5
     6     800th Deneers         A 1CTX 1G209V 6O 0
     7     BUY ON ER             A 3IY DD KU PZM 9H X
     7     w angzhaozhi          A 3IYD D KU PZM 9H X
     8     CayaVan               AIEGHD8IZQXM GI
    9      CCC-JEW ELR Y         A ZM F8D RPN 7DG PH
    9      LY NN BEI             A ZM F8D RPN 7DG PH
    10     Cesar Sunglasses      A258ZZ4REP70S6
    11 cheersjeans               Al1CLRDG310G32
    12 Clfclf                    A3GQ36FNUUHGW 0
    13     COO K AI& Co.         A 3SGJ76X DB M ISC
    14     Dhruvansh
           Creations             A 3E4720 C06> -1-7
    15     duniscecile           ALTSTTQS9XCT7
    16     Em n Dirtected        ABP3ES5Z0605Z
    17     FHM Z                 A 1ZN JUV 76JB 1O 9
    17     M aiD un              A IZN JUV 76JB 1O 9
    18     Fire Ants Co.Ltd.     A 23BO 871F1K Y H4
    19     G chattooz            A LIJLO K 9J2RR 9
    19     TxiD uyin             A LIJLO K 9J2RR 9
    20     G iflzUN M            AFK H0BP83Z49B
    21     G inalee G ina        A 88A DA Z4A9W J1
    22 JewelryFine               AZNFH6QZFYSNPJ
    23 jewelrypalace             AA79C83TJGXDB
    24     LIAN GY I             AG 8CZO DRG A OD O
    25     M axdo Life           A32ESH 25L7SG M 8
    26     M elan BanBan         A ITBCN X TSK 9SS9
    27     M unzz Store          A 3OBN B3C'
                                           ,N BKD M G
    28     M y Tim ezone         A H W O93SW OFBBN
    29     Parwash               AIW KOIXZR3OOQY
    30     Sm ile AllThe Tim e   A 237XA W JRX 0UR 0
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 10 of 13


  '


      31   spendness           A ION SPH CIDM L IOW
      32   topbens             A3E9BU81t!
                                        RQG9VS
      33   Torisw ish          A 30M N L0l'
                                          Cl9H1W 5
      34   TU BATU             A T3U LSZE:PDP7L I
      35   vshop               A3OXOF4SBIAFW Q
      36 vvking                AP9DZT9ISUDX7V
      37                                                                         whatsw atch
           W hatsW atch        AT7KIFDC/QBA8A                                        126.com
      38   + 0C10th            AITSUKV SNOUVW
      39   Y .S.M .Y LOV E
           Co.,Ltd.            A21N 48505EY TW X
      40   YeemerDirect        A47SQ8HPFTL5Z
                                       E
      41 zhangtai              A2SQ93501?YZDG9
      42                       http://www.bonanza.com/bo tcvienzooz@ gmai
           foryou1518          oths/foryoulsl8              l.com
                                                                                 senlinazo11
      43                       http://www.ebay.com/usr/bl lhmsenlinazol1@        @ aliyunaco
           blueness-chanu      ueness-charm                 163.com              m
      44                       http://www.ebay.com/usr/co collidezaljkase@ h
           collidezaljkase-g   llidezaljkase-g            otmail.com
      45                       http://www.ebay.com/usr/da danielsgolan@ yah
           daniegola6          niegola6                     oo.com
      46                       http://www.ebay.coln/usr/de aftinityandco@ g
           dealzonlim ited     alzonlim ited                m ail.com
      47                       http://www.ebay.com/usr/gl ebaynrzol6@ gma
           globus online
                 -
                               obus online
                                   -
                                                            il.com
      48                       http://www.ebay.com/usr/gr petersuwan@ live.
           greatsavingsale     eatsavingsale                 com
      49                       http://w ww .ebay.com /usr/gr chuyentinlam sono
           greenie store       eenie store                   912 gm ail.com
      50                       http://www.ebay.com/usr/ha ungeungelgg1@ g
           hannah-15-425       nnah-15-425                  m ail.com
                               http://www.ebay.com/usr/jia jiang-yuan6366@
           jiang-yuan666       ng-yuan666                  outlook.com
      52                       http://www.ebay.com/usr/ka kakacorpdeal@ g
           kakacorp            kacorp                       m ail.com
      53                       http://wwwoebay.com/usr/ki lisahinaotqysin@
           kim m erril-o       m m erril-o                  hotm ail.com
      54 miaosouwangluokeji http://wwwuebay.com/usr/m zpzhxl@ hotmail.c
           0                   iaosouw angrluoke.io         om



                                                 10
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 11 of 13




    55                        http://www.ebay.com/usr/m milishopz76@ gm
          m ilishop2726       ilishop2726                     ail.com
    56                        http://w w w .ebay.com /usr/m   hoangtuanvpkk3
          moonloveshop        oonloveshop                       gmail.com
     57                       http://w w w .ebay.com /usr/m   zhengchunyang33
          m xiang2017         xiang2017                       12 163.com
     58                       http://ww w .ebay.com /usr/na natasha m ansukh
                                                                        -

          natsaha2006         tsaha2006                     ani hotm ail.com
     59                       http://www.ebay.com/usr/oo ooajhksahz3gajad
          ooajhks298          ajhks298                      ost.com
     60                       http://www.ebay.com/usr/pc dragonxpress@ya
          pctsltd             tsltd                           hoo.co.uk
     6l                       http://www.ebay.com/usr/ra razorl46@ hotmai
          ray146              y146                            l.co.uk
     62                       http://www.ebay.com/usr/ro rolexjewells@ gm
          rolexgoldjewelry    lexgoldjewelry             ail.com
     63                       http://w w w .ebay.com /usr/sh
          + -220035           -220035                        nikshah sky.com
     64                       http://www.ebayacom/usr/si justasjustelis6g@
          sim pl bestoffers   m 1 bestoffers                  gm ail.com
     65                       http://www.ebayacom/usr/s smilestore7777@
          sm ilestore777      m i1estore777                   gm ail.com
     66                       httpr//www.ebay.com/usr/th txhoallo8@ gmail
          thstoreo8           storeo8                         .com
     67                       http://www.ebay.com/usr/ti tima.abdullah@ g
          tim aa.4820         m aa.4820                       m ail.com
     68                       http://www.ebay.com/usr/tr renedogukan@ ya
          trecolorizol3       eco1ori2013                     hoo.pl
     69                       http://w ww .ebay.com /usr/tr   dropshipbox 1987
          trucvy 99
                 -
                              ucvy 99 -
                                                                gm ail.com
     70      .
                              http://www.ebay.com/usr/wi 3ot3ot199l@ gma
                               .
          w illohnson 3       11ohnson 3                     il.com
     71                       http://ww w .ebay.com /usr/w i phongnguyen.ktdt
          w inlgll.store      n1911.store                       gm ail.com
     72                       http://w ww .ebay.com /usr/l1
          1lEleven            Eleven                         Paypal* W ish
     73                       http://w ww .w ish.com /m erch
          aiw eike            ant/aiw eike                   Paypal* W ish
     74                       http://w ww .w ish.com /m erch
          baba store          ant/baba stgre                  Paypal* W ish


                                               11
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 12 of 13



                               http://w ww .w ish.com /m erch
          Bang Bang D a        ant/Bang Bang D a                 Paypal* W ish
     76                        http://w w w.w ish.com /m erch
          Best Buy             ant/Best Buy                      Paypal* W ish
     77                        http://w ww ,w ish.com /m erch
          BIZON OD STORE       ant/BlZONOD STORE                 Paypal* W ish
     78                        http://w w w .w ish.com /m erch
          chaoliu factor 22    ant/chaoliu factor 22             Pa Pa1* W ish
                                                                                 lam ben287
                                                                                 @ yahoo.co
     79                                                                          m
                               http://w w w .w ish.com /m erch                   360568375
          Cupid'sarrow         ant/cupid's arrow               Paypal* W ish       qq.com
     80   D ay D ay            httpr//w w w .w ish.com /m erch
          H a y2017            ant/Da Da H a y2017             Paypal* W ish
     81                        httpr//w ww .w ish.com /m erch
          D on YuRong          ant/DongY uRong                 Paypal+ W ish
                               http://w ww aw ish.com /m erch                    3263652105
          Enjoyshoppping       ant/Enjoyshoppping                Paypal*W ish      qq.com
                               http://w ww .w ish.com /m erch                    3263652105
          Lzh Store            ant/Lzh Store                  Paypal* W ish        qq.com
                               http://w ww .w ish.corn/m erch
     84 guangzhouyuehaihui ant/f dfl# )
                                      % /YW V rR'
                                                J.
                                                 t
          tengyouxiangongsi     VJ                               Paypal* W ish
     85                        http://w ww .w ish.com /m erch
          H om e toy           ant/l-lom e toy                   Paypal+ W ish
     86                        http://w ww .w ish.com /m erch
          huailaoshudew o      ant/huailaoshudew o               Paypal* W ish
     87                        http://w ww .wish.com /m erch
          huangyunm ei666      ant/huangyunm ei666               Paypal* W ish
     88                        http://w ww .w ish.com /m erch
          Linda Jr.            ant/Linda Jr.                     Paypal* W ish
                               http://w ww .w ish.com /m erch
     89   lucyjessychildrenclo ant/lucyjessychildrenclothin
          thing                g                              Paypal* W ish
                               httpr//ww w.wish.com /m erch
          luomengzi            ant/luomengzi                  Paypal* W ish
          Luxury fashion       http://w ww ow ish.com /m erch
          Shop                 ant/Luxury fashion Shop        Paypal* W ish
                               http://w w w.wish.com /m erch
          1wm666               ant/lwm 666                   Paypal+ W ish



                                                 12
Case 0:18-cv-62640-JEM Document 9 Entered on FLSD Docket 11/07/2018 Page 13 of 13




     93                      http://w w w.
                                         ,w ish.com /m erch
          M olley u nicorn
                 -
                             ant/M olley unicorn
                                        -                   Paypal* W ish
     94                      http://w ww .
                                         ,w ish.com /m erch
          M T5               ant/M T5                       Paypal* W ish
     95                      http://w ww .
                                         ,w ish.com /m erch
          N ew TimesTrade    antm ew Tim esTrade              Paypal* W ish
     96                      http://ww w.w ish.com /m erch
          Rinlon Flow er     ant/Rinlon Flow er               Pa Pa1* W ish
     97                      http://w w w.w ish.com /m erch
          rosefashioner      ant/rosefashioner                Paypal* W ish
     98                      http://w ww .w ish.com /m erch
          rosem ilk          ant/rosem ilk                    Paypal* W ish
     99                      http://ww w.w ish.com /m erch
          shirongrong        ant/shirongrong                Paypal* W ish
                             http://w ww .w ish.com /m erch
          Shopping to        ant/shopping to                Paypal* W ish
    101                      http://w ww aw ish.com /m erch
          SIM IN PA K-FA     ant/SIM IN PAK -FA             Paypal* W ish
                             http://w ww .w ish.com/m erch
    102 Summerjewelryco., ant/summerjewelryco.,
          LTD                LTD                              Paypal* W ish
    103                      http://w ww .w ish.com /m erch
          TAO BA OBA O       ant/TA O BA OBA O                Paypal* W ish
    104                      httpr//w ww .w ish.com /m erch
          theonez            ant/theonez                      Paypal* W ish
    105                      http://w ww .w ish.com/m erch
          xiam en fang       ant/xiam en fang                 Paypal* W ish
    106                      http://ww w.wish.coln/m erch
          Y IN LIAN G        Emt/Y IN LIA N G                 Paypal* W ish
    107                      http://w ww .wish.com /m erch
          Y oung Style       ant/Y oung Style                 Paypal* W ish




                                              13
